


EXHIBIT 10(iii)(3)

CH ENERGY GROUP, INC.
LONG-TERM EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT
(For employees of Griffith Energy Services, Inc.)

Summary of Restricted Share Grant

          CH Energy Group, Inc., a New York corporation (the “Company”), grants
to the Grantee named below, in accordance with the terms of the CH Energy Group,
Inc. Long-Term Equity Incentive Plan (the “Plan”) and this Restricted Shares
Agreement (the “Agreement”), the following number of Restricted Shares, on the
Date of Grant set forth below:

 

 

 

Name of Grantee:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Number of Restricted Shares:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date of Grant:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Vesting Date:

Third anniversary of the Date of Grant

 

Terms of Agreement

          1.          Grant of Restricted Shares. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the total number
of Restricted Shares (the “Restricted Shares”) set forth above. The Restricted
Shares shall be fully paid and nonassessable.

          2.          Vesting of Restricted Shares.

                        (a)          The Restricted Shares shall vest and become
nonforfeitable if the Grantee shall have remained in the continuous employ of
Griffith Energy Services, Inc. (“Griffith”) through the Vesting Date.

                        (b)          Notwithstanding the provisions of Section
2(a), all of the Restricted Shares covered by this Agreement shall immediately
become vested and nonforfeitable if, prior to the Vesting Date (i) the Grantee
dies or becomes disabled (as determined by the Committee in its sole discretion)
while in the employ of Griffith, or (ii) a Change in Control occurs while the
Grantee is employed by Griffith.

                        (c)          Notwithstanding anything contained in this
Agreement to the contrary, the Committee may, in its sole discretion, accelerate
the time at which the Restricted Shares become vested and nonforfeitable on such
terms and conditions as it deems appropriate.

                        (d)          For purposes of this Agreement, the
continuous employment of the Grantee with Griffith shall not be deemed to have
been interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of Griffith, by reason of the transfer of his

--------------------------------------------------------------------------------




employment among the Company and its Subsidiaries or a leave of absence approved
by the Committee.

          3.          Forfeiture of Shares. The Restricted Shares that have not
yet vested pursuant to Section 2 (including without limitation any dividends for
which the record date occurs on or after the date of forfeiture) shall be
forfeited automatically without further action or notice if the Grantee ceases
to be employed by Griffith other than as provided in Section 2(b) or (c). In the
event of a forfeiture of the Restricted Shares, the stock book entry account
representing the Restricted Shares covered by this Agreement shall be cancelled
and all Restricted Shares shall be returned to the Company.

          4.          Transferability. The Restricted Shares may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by the Grantee, except to the Company, until the Restricted Shares have become
vested as provided in Section 2. Any purported transfer or encumbrance in
violation of the provisions of this Section 4 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Shares. The Committee, in its sole discretion, when and as is
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.

          5.          Dividend, Voting and Other Rights. Except as otherwise
provided herein, from and after the Date of Grant, the Grantee shall have all of
the rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares. Notwithstanding the preceding sentence:

                        (a)          Cash dividends paid on the Restricted
Shares shall be automatically deferred and reinvested in additional Restricted
Shares (rounded up to the nearest whole Restricted Share), based on the Market
Value per Share as of the applicable dividend payment date. The additional
Restricted Shares shall be shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.

                        (b)          Additional Common Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company shall be considered Restricted Shares and shall be
subject to the same restrictions as the Restricted Shares covered by this
Agreement.

          6.          Custody of Restricted Shares; Stock Power. Until the
Restricted Shares have become vested and nonforfeitable as provided in Section
2, the Restricted Shares shall be issued in book-entry only form and shall not
be represented by a certificate. The restrictions set forth in this Agreement
shall be reflected on the stock transfer records maintained by or on behalf of
the Company. The Grantee agrees that, in order to ensure compliance with the
restrictions imposed on the Restricted Shares under this Agreement, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any. By execution of this Agreement and effective until the Restricted Shares
have become vested and nonforfeitable as provided in Section 2, the Grantee
hereby irrevocably constitute and appoint the Chief Executive Officer or the
Chief

-2-

--------------------------------------------------------------------------------




Financial Officer of the Company attorneys-in-fact to transfer the Restricted
Shares on the stock transfer records of the Company with full power of
substitution. The Grantee agrees to take any and all other actions (including
without limitation executing, delivering, performing and filing such other
agreements, instruments and documents) as the Company may deem necessary or
appropriate to carry out and give effect to the provisions of this Agreement.

          7.          No Employment Contract. Nothing contained in this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment by Griffith, the Company and its other Subsidiaries, nor limit or
affect in any manner the right of Griffith, the Company and its other
Subsidiaries to terminate the employment or adjust the compensation of the
Grantee.

          8.          Relation to Other Benefits. Any economic or other benefit
to the Grantee under this Agreement or the Plan shall not be taken into account
in determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
Griffith, the Company or its other Subsidiaries and shall not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of Griffith, the Company or its other
Subsidiaries.

          9.          Taxes and Withholding. If the Company or any Subsidiary is
required to withhold any federal, state, local or other taxes in connection with
the vesting of the Restricted Shares, then the Grantee shall satisfy such
withholding obligation by surrendering to the Company a portion of the Common
Shares that become vested by the Grantee hereunder, and the Common Shares so
surrendered by the Grantee shall be credited against any such withholding
obligation at the Market Value per Share of such Common Shares on the date of
such surrender. As a condition to receiving this award, the Grantee acknowledges
and agrees that he or she shall not file an election under Section 83(b) of the
Code with respect to all or any portion of the Restricted Shares.

          10.        Compliance with Law. The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws and
listing requirements of the New York Stock Exchange or any national securities
exchange with respect to the Restricted Shares; provided, however,
notwithstanding any other provision of this Agreement, the Restricted Shares
shall not be delivered or become vested if the delivery or vesting thereof would
result in a violation of any such law or listing requirement.

          11.        Amendments. Subject to the terms of the Plan, the Committee
may modify this Agreement upon written notice to the Grantee. Any amendment to
the Plan shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto. Notwithstanding the foregoing, no amendment
of the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

          12.        Severability. In the event that one or more of the
provisions of this Agreement shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

-3-

--------------------------------------------------------------------------------




          13.        Relation to Plan. This Agreement is subject to the terms
and conditions of the Plan. This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Compensation Committee
of the Board acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Shares.

          14.        Successors and Assigns. Without limiting Section 4, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

          15.        Governing Law. The interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of New
York, without giving effect to the principles of conflict of laws thereof.

          16.        Electronic Delivery. The Grantee hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge.

(Signatures are on the following page)

-4-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officer and the Grantee has also
executed this Agreement, as of the Date of Grant.

 

 

 

 

 

 

CH ENERGY GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven V. Lant

 

Title:

Chairman of the Board, President and

 

 

 

Chief Executive Officer

          The undersigned hereby acknowledges receipt of a copy of the Plan,
Plan Summary and Prospectus, and the Company’s most recent Annual Report and
Proxy Statement (the “Prospectus Information”). The Grantee represents that he
or she is familiar with the terms and provisions of the Prospectus Information
and hereby accepts the award of Restricted Shares on the terms and conditions
set forth herein and in the Plan.

 

 

 

 

--------------------------------------------------------------------------------

 

Grantee

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------